DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on February 2, 2021 for the patent application 16/019,074 filed on June 26, 2018. Claims 1-7 are amended. Claims 1-8 are pending. The first office action of November 17, 2020 is fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 2 recite the limitation “the relative sign recognition difficulty.”  The limitation “sign recognition difficulty,” is previously introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. ”the sign recognition difficulty”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 or 2. Therefore, claims 1 and 2 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-8 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2.

Claims 1 and 2 recite the limitation “the administered plurality of items.” The limitation “a plurality of items,” is previously introduced in claims 1 and 2. As such, the subsequent limitation is either (1) not ”the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 or 2. Therefore, claims 1 and 2 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-8 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2.

Claim 1 recites the limitation “the scoring values.” The limitation “a scoring value,” is previously introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. ”the scoring value”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 1  is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 2 recites the limitations “the calibrated items” and “the administered plurality of calibrated items.” The limitations are not introduced in claim 2. As such, the limitations lack antecedent basis. Therefore, claim 2 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-8 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
“a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the claims are drawn to an abstract idea of “measuring sign recognition ability,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “developing an adaptive sign recognition test by: administering to a first group of individuals having a broad range of ASL abilities a plurality of items, wherein each item of the plurality of items comprises two trials and each trial comprises paired signed utterances, obtaining two responses from the first group of individuals for each of the administered plurality of items based on an ability of the first group of individuals to distinguish linguistic contrasts by a comparison of a first signed utterance of the paired signed utterances with a second signed utterance of the paired signed utterances, wherein the paired signed utterances can be the same or different from one Page 2 of 7Appl. No.: 16/019,074 another and the difference comprises linguistic contrasts occurring within minimal pairs; and subjecting two responses for each of the administered plurality of items to a scaling analysis to assign a difficulty value (di) and associated standard error (se) to the plurality of items to create a calibrated item pool comprising items scaled along a continuum of sign recognition difficulty; administering the developed adaptive sign recognition test to at least one individual from a second group of individuals by administering a plurality of the calibrated items from the calibrated item pool to the at least one individual from the second group of individuals; obtaining two responses to each of the administered plurality of calibrated items from the at least one individual from the second group of individuals based on an ability of the at least one individual from the second group of individuals to distinguish the linguistic contrasts by a comparison of a first signed utterance of the paired signed utterances with a second signed utterance of the paired signed utterances, wherein the relative sign recognition difficulty of a subsequent item is determined by correctness of two responses to a previous calibrated item; and calculating a test score for the at least one individual from the second group of individuals based upon the correctness of the two responses to each administered calibrated item.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application, because the claims do not recite any structural hardware. The Applicant’s limitations are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular environment or field of use. In other words, the claimed “measuring sign recognition ability,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception, because the claims do not recite any structural hardware. The recitation of the limitations amounts to mere instructions to implement the abstract idea. Taking the additional elements individually and in combination, the limitations perform purely generic functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. 
In addition, dependent claims 3-8 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 3-8 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 2.Therefore, claims 1-8 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on February 2, 2021 related to claims 1-8 are fully considered, but are not persuasive.  


Drawings 
The Applicant respectfully argues “The attached sheets of drawings includes changes to Figs. 1 and 2 on Replacement Sheets 1/2-2/2 to remove shading and dashed lines, now complying with 37 CFR 1.84(m).” 
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the drawing objections are withdrawn. 
 
Claim Rejections - 35 U.S.C. §112
The Applicant respectfully argues “Claims 1-8 are rejected under 35 U.S.C. § 112(b), as being indefinite. This rejection is respectfully traversed.”
The Examiner respectfully disagrees. The Applicant’s amendments have not addressed all of the 35 U.S.C. §112(b) rejections stated in the previous office action. As such, the rejections remain and are provided above. Further, the Applicant’s amendments have necessitated new grounds of rejection under  35 U.S.C. §112(b), also provided above. Therefore, the arguments are not persuasive and the rejections under 35 U.S.C. §112(b) are not withdrawn.

Rejections under 35 U.S.C. §101
The Applicant respectfully argues “These limitations describe more than simply a process of data gathering and manipulation, and not analogous to "collecting information, analyzing it, and displaying certain results of the collection analysis". For example, the ability of a testing individual to distinguish linguistic contrasts (either in creating or administering a test) is not something that can be performed in the human mind of someone performing the method, nor is this a purely generic function. Hence  these limitations are not akin to an abstract idea. For at least these reasons, withdrawal of the record rejection under 35 U.S.C. 101 is respectfully requested.”
The Examiner respectfully disagrees. The Applicant’s argument is conclusory and provides no evidence otherwise proving that an abstract idea is not being claimed. Please see MPEP §2106. Further,  neither the Applicant’s claims nor arguments provide any evidence of a “practical application” or anything 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ROBERT P BULLINGTON/
Primary Examiner, Art Unit 3715